Title: To Thomas Jefferson from Thomas Mann Randolph, 22 May 1803
From: Randolph, Thomas Mann
To: Jefferson, Thomas


          
            Dear Sir,
            Edgehill May 22. 1803.
          
          I suspect I omitted to acknowledge your letter preceding that of 5th. inst. I received it on my return from Amherst and did with it, & in regard to Martha as you directed. With respect to others no occasion of any kind has occurred since, for me to do any thing; & perhaps never may, that subject having ceased I believe to afford discourse to the malignant, as well as the idle and inquisitive. Should it again arise I shall with the warmth my zeal inspires represent to those disposed to agitate it the danger they incurr of being charged with baseness or folly for reviving & propagating a story engendered itself by hatred and begeting the misery of individuals who are never heard of in good or in evil. Nothing farther.
          The actual event of my contest with Colo. Cabell is, of all possible, the most disagreeable to me. If it had terminated unfavorably to me, as I expected at the commencement of it, and again as soon as I went into Amherst, I should not have felt the smallest mortification and should have escaped a heavy anxiety which the consciousness of wanting the qualities and acquirements necessary for passing through with honour, now makes me feel. I knew well when I determined on the undertaking that if I succeeded I should enlarge my circle of thought and action far beyond my power to fill, but I thought it possible by industry, in time, to travel through it without disgrace and I even hoped I might at last move in it so as to give some satisfaction.
        